Title: To Benjamin Franklin from Madame Brillon, 22 July 1784
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin



jeudi matin 22 juillet [1784]

Je ne suis point anguille comme le pretend monsieur votre fils mon aimable papa, et j’avois bien le projét decidé d’aller vous voir ce matin, mais mes enfans sont partis plus tard que je ne comptois, ma fille cadétte et moi avons eté plus sottes que je ne croyois, nous étions attristées, préocupées, et tout uniment nous reméttrons a dimanche le plaisir d’aller vous voir; quand a la supposition d’un oubli, ce n’est point un ami comme vous qu’on puisse jamais oubliér un seul instant, mon seul tort est de n’avoir pas envoyé plustost vous dire mon bon papa, que j’étois trop leste ce matin pour aller vous voir, que j’aurai assés d’ésprit samedi pour vous donner a déjeuner et tout celui qu’il faudra dimanche pour vous en aller demander:
Je rouvre ma léttre pour faire réparation a mr votre fils, en relisant la vostre je vois que l’anguille est madame helvétius; si elle glisse elle en est bien la maitresse, mais jamais mon coeur ne vous échapera:
 
Addressed: A Monsieur / Monsieur Benjamin / Franklin / A Passy
